 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct. In the circumstances of this matter,I find no merit tothe contention of Preformed that a pattern of illegalconduct is shown by the Board's cases which would justifya broad order against the Respondent here.I thereforerecommend the following:ORDERUpon the basis of theentire recordin the case, andpursuant to Section10(c) of theNationalLaborRelationsAct, asamended,it ishereby ordered thatInternationalAssociation of Heat andFrostInsulatorsand AsbestosWorkers,Local 8, AFL-CIO, its officers,agents, andrepresentatives,shall:1.Cease and desist from:(a) Inducing or encouraging any individualemployed byBaldwin-Ehret-Hill, Inc.,Daugherty Company, Inc., orCampbell,Deboe, Giese,and Weber,to engagein a workstoppage with an object of forcing or requiring saidpersons to cease doing businesswith Preformed MetalProducts Company,Inc.,or to cease using,selling,handling,transporting,orotherwisedealing in theproductsof Preformed.(b)Threatening,coercing,orrestrainingBaldwin,Daugherty,or Campbell, where an object thereof is tocompel said persons to cease doing business withPreformed,ortoceaseusing,selling,handling,transporting,or otherwise dealing inthe products ofPreformed.2.Takethe followingaffirmative action which willeffectuate the policiesof the Act:(a)Post at its office and meetinghall copies of theattached notice marked"Appendix." " Copies of saidnotice, to be furnishedby theRegional Directorfor Region9, afterbeing duly signedby an official of the Respondent,shall be postedby itimmediately upon receiptthereof, andbe maintainedby it for 60consecutivedays thereafter, inconspicuous places,includingallother places whereRespondent customarily posts its notices.Reasonablesteps shall be takenby theRespondent to insurethat saidnotices are not altered,defaced, or covered by any othermaterial.(b)Furnish said RegionalDirectorfor Region 9 signedcopies of the aforesaidnotice forposting by Baldwin,Daugherty,and Campbell,if they are willing,at placeswhere they customarily post notices to employees.(c)Notify saidRegionalDirector, in writing, within 20days from the date of receipt of this Decision andRecommendedOrder, whatstepsthe Respondent hastaken to complytherewith.12In the event that this RecommendedOrder is adopted by theBoard,the words "a Decision and Order"shall be substituted forthe words "theRecommendedOrder of a Trial Examiner" in thenotice. In the further event that the Board'sOrder is enforced bya decree of a United States Court of Appeals,the words"a Decreeof the United States Court of AppealsEnforcingan Order" shallbe substitutedfor the words "a Decision andOrder."ix In the event that this RecommendedOrder is adopted by theBoard,thisprovision shall bemodified to read: "Notify theRegionalDirector forRegion 9,in writing, within 10daysfrom thedate of thisOrder, whatsteps Respondent has takento complyherewith."APPENDIXNotice to all MembersPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board, and inorder to effectuate the policies of the National LaborRelationsAct, asamended,we hereby notifyour membersthat:WE WILL NOT cause or encourage a work stoppagewith a purpose of requiring Baldwin-Ehret-Hill, Inc.,Daugherty Company, Inc., or Campbell, Deboe,Giese, andWeber to stop doing business withPreformed Metal Products Company, Inc., or to stopusing products made by Preformed.WE WILL NOT threaten,coerce,or restrain Baldwin,Daugherty, or Campbell with a purpose of requiringthem to stop doing business with Preformed, or tostop using products made by Preformed.INTERNATIONALASSOCIATION OF HEAT ANDFROST INSULATORS ANDASBESTOS WORKERS, LOCALNo. 8, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting,and must not be altered,defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions,they maycommunicatedirectlywith the Board'sRegionalOffice, Room 2407,Federal OfficeBuilding, 550 Main Street, Cincinnati, Ohio45202, Telephone 684-3686.District 30, United Mine Workers of AmericaandTerry Elkhorn Mining Company, Inc.United Mine Workers of AmericaandTerryElkhornMiningCompany, Inc. Cases9-CP-51-1 and 9-CP-51-2.March 22,1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn December 2, 1966, Trial Examiner GeorgeTuritz issued his Decision in this proceeding, findingthat Respondents had engaged in and wereengagingin certain unfair labor practices and recommendingthat they cease and desist therefrom and takecertain affirmative action, as set forth in theattachedTrialExaminer'sDecision.The TrialExaminer also found that Respondents had notengaged in certain other unfair labor practices, andrecommended that those allegations of thecomplaint be dismissed. Thereafter, Respondentsand the General Counsel filedexceptionsto the TrialExaminer's Decision, and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial163 NLRB No. 81 DISTRICT 30, UMW563Examiner made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner, with the modifications notedbelow.'CONCLUSIONS OF LAWThe Trial Examiner'sconclusions of law arehereby amended by substituting the followingparagraph for paragraph 7:7.Respondents,District30,UnitedMineWorkers of America,and United Mine WorkersofAmerica,by picketing,or causing to bepicketed,theplaces of businessofTerryElkhorn MiningCompany,Inc., and MarshallMahan,doingbusinessasMahan CoalCompany,for an object of forcing or requiringsaid employers to recognize or bargain withRespondents,oreitherof them, as therepresentative of their employees,no petitionhaving been filed within a reasonable time fromthe commencement of such picketing, haveengaged in unfair labor practices within themeaning of Section 8(b)(7)(C) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodified below, and orders that the Respondents,District 30, United Mine Workers of America, andUnitedMine Workers of America, their officers,agents, and representatives, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:1.Delete paragraph 1 of the Trial Examiner'sRecommended Order and substitute the following:"1.Cease and desist from picketing, or causing tobe picketed, Terry ElkhornMiningCompany, Inc.,or Marshall Mahan, doing business as Mahan CoalCompany, where an object thereof is to force orrequire said employers, or either of them, torecognize or bargain with Respondents, or either ofthem, as the representative of their employees, or toforce or require employees of said employers toaccept or select Respondents, or either of them, orany other labor organization, as their collective-bargainingrepresentative,incircumstancesviolative of Section 8(b)(7)(C) of the Act."2. In the notice attached to the Trial Examiner'sDecisionandmarked "Appendix," delete theindented paragraph and substitute the following:WE WILL NOT picket, or cause to be picketed,TerryElkhornMiningCompany, Inc., orMarshall Mahan, doing business as Mahan CoalCompany,where an object thereof is to force orrequire saidemployers,or either of them, torecognize or bargain with us, or either of us, asrepresentative of their employees,or to force orrequire employees of said employers to acceptor select us,or either of us, or any other labororganization,astheircollective-bargainingrepresentative,in circumstances violative ofSection 8(b)(7)(C) of the Act.IThe Trial Examiner concluded that an object of the picketingby Respondents was to organize the employeesof TerryElkhornMining Company,Inc , and Marshall Mahan,d/b/a Mahan CoalCompanyWe agree He further concluded,however, thatRespondents did not picket for an object of forcing or requiringthose employers to recognize or bargain with Respondents as therepresentative of their respective employeesThe GeneralCounsel excepts to this conclusion, and we find merit in theseexceptions.In our opinion, the nature of the picketing hereinindicates it was not limited to organizational purposes.The totalemployment of both employers was approximately 60, there wereasmany as 500 pickets on a given day of picketing. Someemployees were entreated to "go home,"others were entreated torefuse to work and join the picket line, which some did Even afterMahan's employees all refused to work, Mahan himself washarassed and picketed so long as he attempted to operate histippleAkers told Wright, one of Terry Elkhorn's haulers "If thiscoal is dumped here, it's going to be union coal" Newberryremarked to Terry Elkhorn's chief officer "By God we're going toforce you to sign a union contract one way or another " Davisasked Mahanwhy he "wasn't a good fellow and go ahead and signa United Mine Workers contract " Akers and Davis are admittedagents of Respondents Although,the agency of Newberry is-denied,the record shows him to have been very active in solicitingunion membership,to have presented himself to employees as"representing the United Mine Workers,"and as "an organizer "Some of his activities were carried on in the presence of admittedagents of Respondents,without disavowal Accordingly, we findthat Newberry's remarks are attributable to RespondentsIn these circumstances we cannot agree with the TrialExaminer that the Respondents'purpose in picketing was merelyorganizational. In this connection we do not view Davis'commenttoMahan as isolated,nor do we regard it as significant that Akers'statement was made to Wright,an employer who was not picketedand who was asked to join the Union On the basis of Davis',Newberry's, and Akers' statements, and the record as a whole, wefind that Respondents had a recogmtional object in picketingMahan andTerry ElkhornTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE TURITZ,Trial Examiner:On charges filed byTerry Elkhorn Mining Company, Inc., herein called TerryElkhorn, and respectively served on April 18, 1966, uponDistrict 30,UnitedMineWorkers of America, hereincalledDistrict 30, and upon United Mine Workers ofAmerica,hereincalled the UMWInternational,both attimes herein collectively called Respondents or the Union,theGeneral Counsel of the National Labor RelationsBoard, herein called the Board,through the RegionalDirector for Region 9, on May 26, 1966,issued an orderconsolidating cases, consolidated complaint, and notice ofhearing against Respondents. The complaint alleges thatRespondents picketedTerryElkhorn and/or Mahan CoalCompany, herein called Mahan,or caused them to bepicketed,with an object of requiring them to recognize orbargain with Respondents or one of them as the bargainingrepresentative of the employees of Terry Elkhorn or295-269 0-69-37 564'DECISIONS OF NATIONAL LABOR RELATIONS BOARDMahan, and/or requiring the employees of Terry Elkhornand/or Mahan to accept or select Respondents or one ofthemascollective-bargainingrepresentative;thatRespondentswerenotcertifiedasbargainingrepresentatives of said employees, and that the picketinghad been conducted by Respondents for more than 30days without a petition having been filed under Section9(c) of the National Labor Relations Act, as amended,herein called the Act, involving the employees of TerryElkhorn or Mahan. Respondents filed their "JointAnswers" in which,inter alia,they admitted that theywere not certified as collective-bargaining representativesof said employees but otherwise denied all allegations ofunfair labor practices. A hearing on the complaint washeld in Pikeville, Kentucky. At the opening of the hearingon July 12, 1966, Respondents made a motion to postponethe hearing indefinitely and to hold it in abeyance untildisposition by the United States Court of Appeals for theSixth Circuit of a certain petition for adjudication in civilcontempt of Respondents and of C.E. Beane, the presidentof District 30, and of five individuals named in the presentcomplaintasfieldrepresentativesandagentsofRespondents. The Trial Examiner denied the motion.' Thehearing was held on July 12-15, on which last date theGeneral Counsel rested. Counsel for Respondents havingrequested a continuance before proceeding, the hearingwas adjourned to September 20, 1966. On September 14,1966, counsel for Respondents wrote to the Chief TrialExamineras follows:In Re: Case Nos. 9-CP-51-1 and 9-CP-51-2customers located outside Kentucky. At the time of theevents here in question Terry Elkhorn had approximately50 employees.Marshall Mahan is an individual doing business underthe name Mahan Coal Company. At all times material tothis proceeding he was engaged in operating a tipple forthe processing and shipping of coal. Mahan's tipple waslocated at Auxier, Kentucky, on land leased by a railroadcompany to Terry Elkhorn. Mahan had built it at his ownexpense at a cost of $50,000. By agreement with TerryElkhorn it was used exclusively for processing TerryElkhorn's coal and loading it on the railroad cars in whichitwas transported to its destination. Mahan was paid byTerry Elkhorn on a tonnage basis and received in excess of$80,000 per year for his services. At the time of the eventshere in question Mahan had six employees on his payroll.As Terry Elkhorn annually sells and ships coal valued inexcess of $50,000 from points in Kentucky to customerslocatedoutsideKentucky, and as Mahan annuallyperforms services valued in excess of $50,000 for TerryElkhorn, it is found that Terry Elkhorn and Mahan areeach an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.It.THE LABOR ORGANIZATIONS INVOLVEDDistrict 30,UnitedMineWorkers of America, andUnitedMineWorkers of America are each a labororganization within the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESGentlemen:With reference to the above numberedcases inwhich a hearing has been scheduled at Pikeville,Kentucky for September 20, 1966 at the hour of 10:00A.M. (EST), this is to advise that the respondents donot wish to make any offer of proof therein, and that itwill not be necessary for the hearing to be resumed onthat date.This notice is being given in order that the TrialExaminerwill not have to make the trip.Please confirm the receipt of this notice by youroffice.Subsequently counsel for the General Counsel and forTerry Elkhorn informed the Trial Examiner that theyconsented to the closing of the hearing. On September 19,1966, the Trial Examiner issued an order closing thehearing and giving the parties time until October 25, 1966,to file briefs with the Trial Examiner, which order wasserved upon all parties. None of the parties filed a brief.Upon the entire record, and from his observation of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSTerry Elkhorn is a Virginia corporation, licensed to dobusiness in Kentucky, where it is engagedinmining,processing, and sellingcoal. Its annualproduction inKentucky is valued in excess of $900,000, approximately90 percent of which represents coal shipped to its'On July 19, 1966, Respondents' request to the Board for leaveto file an intermediate appeal from the Trial Examiner's rulingwas denied by the Board in a telegraphic order on the ground thatithad been rendered moot by the General Counsel's withdrawal ofA. BackgroundAt the end of March 1966,2 Terry Elkhorn was engagedinminingcoal at two sites near Prestonsburg, Kentucky, astripmine on Lick Branch, and an auger mine on LongBranch of Johns Creek, some 5minesfrom the strip mine.The strip mine was located 1-1/2 miles up a private roadfrom its entrance just off US Route 23. This coal washauled by truck from bothminesto several tipples, whereitwas processed and loaded for shipment. Some of thetrucks were operated by Terry Elkhorn employees, othersby independent contractors and their employees. Onetipple,Mahan's, was located at Auxier, a community some6 or 7milesfrom the Lick Branch mine, across the BigSandy River from Route 23 and accessible by a singlebridge which was a half mile from the tipple. Two of thetipples were located at Hager Hill, approximately 11 milesfrom the Lick Branch mine, one operated by TerryElkhorn and the other by an independent contractor.NeitherTerry Elkhorn nor Mahan had collective-bargaining relations with any labor organization.B.The Alleged Picketing and its ObjectOn or about March 25 Larry Dale Miller, one of TerryElkhorn's truckdrivers,waswaiting in line for histruckload of coal to be dumped into Mahan's tipple inAuxier when he was approached by J. D. Newberry.Newberry introduced himself and said that he representedthe United Mine Workers Union and was trying to organizethemen prior to calling a strike and picketing. Millerrefused to join. Newberry had previously spoken to thecertain subpenas directed to Beane and the five other individualsreferred to2All dates, unless otherwise specified, are in 1966. DISTRICT 30, UMWdrivers ahead of Miller in the line andit isinferred thatNewberry had also solicited them to join the Union.The following Thursday, March 31, 15 to 20 men enteredupon Terry Elkhorn's Lick Branchminingproperty andapproached Terry Elkhorn's bulldozer operators.Early that same day large groups of men assembled atthe Route 23 end of the bridge into Auxier. During themorning60 to 75 men entered upon the tipple premises,roamed around, and asked various employees of Mahan tojoin the Union. Among those solciting the employees wereJoe Castle and Nobel Hobbs, both field representatives ofRespondents, Newberry, and Estill Newsome. The mencrowded around the trucks, which were thus unable toproceed to the ramp from which the coal was to bedumped. In addition Castle and Newsome parked theircars on the driveway over which the trucks drove to andfrom the ramp, so that the trucks could not get in or out.Castle refused Mahan's request that he remove his car andwhen Mahan wrote the license number down, Castle, inthe presence of employee truckdrivers of Terry Elkhorn,grabbed his wrist and attempted to take Mahan's notebookaway.Newsome "dared" Mahan to take his licensenumber; Mahan wrote it down after walking away. Mahanand Charles Hovatter, owner and chief officer of TerryElkhorn, after verifying that Castle and Newsome ownedthe two cars, obtained warrants for their arrest andreturned to the tipple. By that time all the men had left.Mahan's employees, however, refused to operate thetipple, claimingthat they had promised not to. Mahantherefore himself processed the coal on hand and loaded itinto the railroad cars.The next day, April 1, the tipple was not operated, but arestrainingorder as to picketing directed to Castle,Newsome, Newberry, and other individuals was issued bythe Circuit Court of Floyd County. On April 2 Mahan'semployees operated the tipple without incident.On Monday, April 4, large groups of men stationedthemselves at Mahan's tipple in Auxier, on Route 23 at thebridgeintoAuxier, and in the area between Route 23 andthe entrance to the Lick Branch mine.3 Some of the sameindividuals appeared at all three locations. Among thosewith the group at the Auxier tipple were Castle, Hobbs,Joe Davis, Walter Akers, Newberry, and Newsome. DavisandAkers, likeCastleandHobbs,were fieldrepresentatives of Respondent. At least Castle was alsowith the group across the Auxier Bridge. At one point thegroup at the Auxier tipple left and proceeded to the LickBranch mine entrance.On April 4, a number of pickets followed Harry Wright,a contract hauler for Terry Elkhorn, from the strip mineentrance to Auxier, where he dumped his coal at thetipple. As pickets hemmed his truck in, he parked it alongwith other trucks, driven by Terry Elkhorn employees,which were similarly blocked. Hobbs, accompanied byNewberry, approached Wright and asked him to stophauling for Terry Elkhorn, saying that if he took his trucksaway, the Company would quit; and Newberry askedWright tosigna United Mine Workers membership card.After a time Hobbs advised Wright not to make anothertrip, saying, "I wouldn't want to see you get hurt, Harry."Two Terry Elkhorn employees were sitting with Wright atthe time. Akers came up and also asked Wright to join theUnion, saying, "If this coal is dumped here, it's going to be'The question of whether these and other activities describedin this Decision constituted picketing within the meaning ofSection 8(b)(7) of the Actisdiscussedbelow Toavoid unduecomplication of phrase the individuals engaged in the activities565union coal, to be dumped." George Green, a driver forTerry Elkhorn, did sign a card on April 4 presented to himat the Auxier tipple by Hobbs, who told him that theemployees had to organize or not work. Green could notleave for sometime, asthe pickets remainedstanding infront of the trucks until the sheriff came and served themwith some papers. On April 4 Henry Stricklin, driving atruckload of coal for Terry Elkhorn, encountered 75 to 100pickets at the Auxier tipple. Newsome approached himand said, "We represent-the United Mine Workers. We'dlikeyou to join the Union." When Stricklin refused,Newsome pointed out certain advantages if he joined thenrather than later.When Stricklin still refused to join,Newsome summoned Field Representative Hobbs, whocame over and explained to Stricklin the various benefitsthe Union could give him. Stricklin still refused to join.That same day, driving from the Auxier tipple back to theLick Branch mine, Stricklin passed a group of 50 to 75pickets at the Route 23 end of the Auxier Bridge. FieldRepresentative Castle was among them. As Stricklinpassed the pickets, one of them, Mack Rose, tossed sometacks into his path and a few minutes later he had a flattire.On April 4 Davis approached Mahan at the Auxier tippleand introduced himself as a field representative of theUnited Mine Workers. He asked Mahan why he "wasn't agood fellow and go ahead and sign a United Mine Workerscontract." Mahan said he could not. Mahan, observing thatpickets prevented his men from moving a coal car to theloading point, went to do it himself, taking with him apinch bar with which to start the carrollingdown theinclineto the loading point. Hobbs stood between the cars,preventingMahan from reaching the uncoupling lever.Mahan pushed Hobbs, who pushed back. It is inferred thatMahan's employees witnessed the incident. The man withHobbs tried to take the pinch bar from Mahan, but Hobbsordered it returned. The man complied, asking Mahan howhe would like it if he "beat hell out of" Mahan with the bar.The trucks stopped bringing coal to the tipple that dayand Mahan and Hovatter left Auxier to consult theirlawyer. They decided not to operate the tippleuntil after ahearing scheduled for the next day before the CircuitCourt of Floyd County on the restraining order which hadbeen issued Mahan returned to the tipple, where he found100 to 150 of the pickets still there. He asked to speak toHobbs and 5 minutes later Hobbs came over. Mahan askedHobbs for permission to dump the eight or nine loadedtrucks standing near the ramp,promisingto stop furtherwork until after the hearing the following day. Hobbsspoke to the men around him and they agreed to permitMahan to dump the coal. Mahan pointed to half a keg ofnails strewn on the road leading to the ramp and askedHobbs how the trucks were going to go over the nails.Hobbs replied that they could go round the side. However,when Mahan came back later, the nails were gone. AsMahan's question to Hobbs implied an accusation thatHobbs' fellow pickets were responsible for thenails andHobbs did not disclaim such responsibility,it isinferiedthat the pickets placed thenails in theroadway.About 7 carloads of coal were processed and loaded thatday at the Auxier tipple; normally Mahan ran 30 to 32carloads.Wright's trucks made 3 runs of coal to the tipplethat day; normally they made 14.will be referred to for the present as pickets Such referencestanding aloneshall not be deemedto constitutea finding theywere engaged in picketing within the meaning of Section 8(b)(7) 566DECISIONSOF NATIONALLABOR RELATIONS BOARDOn Aprils Mahan made no attempt to operate thetippleOn April 5 the Circuit Court of Floyd Countyissued anorder modifying the restraining order issued on April 1 byproviding,inter alia,that the defendants named andpersons acting in concert with them should have the rightto engage in peaceable picketing by specified numbers ofpersons at the Auxier tipple, at the Lick Branch mineentrance, and at a third location which apparently wasnear Terry Elkhorn's auger mine.It further provided thatthey could talk with and solicit employees "of thedefendants"-an obvious inadvertence-"to join labororganization in a peaceable manner." The order alsoprovided, "Except as hereinabove modified and amended,the original restraining order entered herein shall remainin full force and effect until further orders of the court."Starting on April 64 an automobile belonging to one"Slim" Mann stood off Route 23 near the entrance to theLick Branch mine with a large sign draped over it reading,"UMW of A pickets."5 The car, with the sign on it, was atthat place every workday until May 10. Varying numbersof pickets came in cars and stood or sat around theautomobile with the sign and the mine entrance, including,from time to time, Castle, Davis, Akers, Hobbs, andNewberry. Castle was there virtually every day.6 Asubstantial number of the pickets were identified bywitnesses as workers in the coal mining industry or asmembers of the United Mine Workers.On April 6 pickets at the Lick Branch mine entrancethrew rocks at Terry Elkhorn trucks driven by employeesWitten and Harless. On April 7, near the Auxier Bridge,one of the pickets drove his small pickup truck in front oftheTerryElkhorn truck being driven by Harless,deliberately causing a collision in the presence of some150 pickets. On April 8, as Harry Wright, his son whom heemployed, and Miller, a Terry Elkhorn driver, were drivingtheir respective trucks off Route 23 to the Lick Branchmine entrance, Castle, who was there with some 100 to 150pickets, threw a rock at Wright's truck. A number of theother pickets then threw rocks at Wright. Akers, who wasacross the road, drew back to throw a rock which he had inhis hand at Wright's son,but he desisted when he saw thathe was being observed by Wright. The rock throwing,including Castle's participation, was observed by Miller.On Monday, April 11, Stricklinand Rice, passing in aTerry Elkhorn truck on Route 23 near the Lick Branchmine entrance, one driving and the other"ridingshotgun"7 were attacked with rocks by a dozen or twopickets at close range. Both men were struck by the rocksand Stricklin got splinters of glass in his eye, which startedtobleed.He required medical attention. On April 19Wright was driving his empty truck on the road leadingfrom Route 23 to the Lick Branch mine entrance. He wasfollowing his son, who was driving his other truck. About20 pickets were hidden behind a hill, lying in wait. As thetrucks came over the crown of the hill, the pickets let fly a'This date was fixed by Hovatter, on the basis of his diary5 See G C Exhs 7D and 2ERH B Rainer,a businessman in the area, testified that on orabout April 8, on his way to a conference with Hovatter, he saw CE Beane, president of District 30 and a member of the UMWInternational's executive board,sitting with Castle in a car nearthe Lick Branch mine entrance He stated that he had knownBeane for some 8 years but that he and Castle were sitting withtheir backs to him and he was driving at 60 to 65 miles an hour, sothat he could not be sure it was they, that he had been expectingBeane to get in touch with him and therefore asked Hovatter ifthat had been Beane whom he had observed near the Lick Branchbarrage of rocks, breaking the windshield and door glasson Wright's truck and putting holes and large dents in theson's. Solid steel ball bearings were also projected at thetrucks.Wright was struck by a stone, and when he stoodon the running board to escape the brunt of the barrage, hewas struckagainand thrown off. Witten, a Terry Elkhorndriver, came up while the pickets were speaking toWright. He observed the brokenglass onWright's truckand extracted a solid steel three-quarter inch ball bearingembedded in one of the windows of the door. He also founda fork-type slingshot lying on the ground near Wright'struck. Rice, another Terry Elkhorn driver, emerging with atruckload of coal from the entrance to the mine, observedthe two trucks with the glass broken out and a group ofsome 50 pickets standing on the bank with rocks in theirhands. A picket demanded that he signa unioncard, buthe replied that he was not interested in such anorganization. On that same day when Rice was returningto the mine entrance with his empty truck, a picket threwa rock which broke his windshield.Stones were thrown at the trucks by pickets on manyoccasions other than those described above. Often theywould hit the bed of the truck and no damage was done.Flat tires, caused by nails, were a daily occurrence duringthe entire 5-week period up to May 10, but, except for theMack Rose incident and Mahan's conversation with Hobbsat the Auxier tipple, both on April 4, there is no directevidence connecting Respondents or the pickets with thenails.Pickets threatened employees and called themscabs, yellow dogs, and similar epithets, often drivingalongside them on the highway to do so.At the end of the workday on May 10 "Slim" Mann toldMusic, a State trooper on duty with a picketing detailassigned to the area at thetime,that there was to be nofurther picketing. Thereafter no further activity occurredat the Lick Branch mine entrance so far as is disclosed bythe testimony.On the morning of April 6 some 100 or more men cameto Terry Elkhorn's Hager Hill tipple, many, among themNewberry and Castle,entering the tipple premises. Fourpersons employedby TerryElkhorn were working there atthe time,including Dale Lynch,the tipple foreman.Castle,accompanied by the other intruders, approached Lynchand ordered,"Shut this tipple down and keep it shutdown." When Lynch demurred Castle said he would haveto "that's an order from me." Castle warned that if Lynchtried to run the tipple,"there would be some one comeafter you and bring you out." He also asked Lynch to signa union card and said that he would have to before hecould work any more, but Lynch refused. Finally Castleordered Lynch, "Take your ass and get out of here, anddon't you never come back."One of the employees signeda union card and joined the pickets.At the Auxier tipple Mahan resumed operations onApril 6at 6 o'clock in the morning. Within an hour and ahalf 400 or 500 men appeared, among them Joe Davis.mine entrance Rainer's identification of Beane was admittedlyuncertainMoreover, although many witnesses testified that theyhad been in the area of the entrance to the Lick Branch mine orthe Auxier tipplenumerous timesduring the 5 weeks of activitieshere in question,Rainer was the only one who testified that Beaneappeared at any of the allegedly picketed areas during that entireperiodEven though Rainer impressed the Trial Examiner as atruthfulwitnessand his testimony stands uncontradicted,therefore,no finding is made that Beane was near the mineentrance on the occasion testified to by Rainer'"Riding shotgun" did not necessarily mean that the person soriding carried a shotgun or any other weapon DISTRICT 30, UMW567About 25 or 30 of the pickets,including Davis, advanced tothe loading point and asked to speak to Mahan'semployees.Davis told Mahan that he was there to helpkeep the men with him peaceful.He warned,however,that if the tipple was started up again there would betrouble.On that day,when Harless was at the Auxiertipple, rocks were thrown at his truck from the railroadabove the road leading to the tipple. On April 7 Mahanstarted to operate the tipple once more.The pickets cameback.About 9 o'clock in the morning his employees toldhim that they could not work under those conditions andhe therefore shut the tipple down.Hovatter testified that about April 17 he saw a group ofpickets gathered near the Auxier tipple and that one ofthem was holding a cardboard sign,about 2 feet squareand apparently"home-made," reading "UMW pickets."He stated that that was the only occasion when he saw apicket sign at the Auxier tipple.8Mahan testified that henever saw a picket sign near his tipple.The tipple remained shut down until May 8 when Mahanstarted to operate again.Within an hour 25 or 30 picketswere on the scene. The tipple ran for 4 consecutive daysand the pickets were present each day,roaming about onthe promises.On one of those days they blocked theroadway leading to the loading ramp.When it wasconfirmed that the owner of the roadway had given thepickets authority to block the road,the drivers wereinstructed by Hovatter to go round through an alley, whichthey did.A picket followed the trucks in through the alleywith his car and blocked the trucks in there. Hovatter wentto the point where the roadway was blocked and foundNewberry and 8 or 10 other pickets standing there.Newberry shook his hand at Hovatter and said,"By Godwe're going to force you to sign a union contract one way oranother."At the end of the fourth day Mahan's employeestold him that they were afraid they would be killed andcould not work under those conditions.Mahan then closedthe tipple down again.Mahan next attempted to operate his tipple on May 16.Pickets appeared who threw rocks and broke thewindshields of several trucks. Mahan's own car was struckand a hole made in it. As a result of the rock throwingMahan stopped operating the tipple by 8:30 a.m.The next day,May 17,Mahan again operated the tippleand processed some coal.When he attempted to leaveAuxier to go to Hager Hill, his car was blocked by a largenumber of school children and women.He called the StatePolice, who pushed the children little by little so thatMahan could move his car.It took the police 15 minutes toenable him to move his car one block.Holly Sturgill whohad frequently been among the pickets,9walked alongsidethe car holding in his hand a knife with a 4-1/2 inch blade.Shortly after 6 that evening,when Williams and Griffin,Mahan'snightwatchmen,approached the tipple, theyfound the way blocked by some 200 women and children.The women called the men scabs and told one he was "aright good-looking man" and they wanted him to stay thatway and go home.The men called Mahan,who instructedthem to go home. That night Mahan's tipple was destroyedand thereafter he made no attempt to return to Auxier.C. Evidenceasto Respondents'Responsibility for theAlleged Unfair LaborPracticesThe complaint alleges,inter alia,that Akers,Castle,Davis, and Hobbs have been at all times material fieldrepresentativesofDistrict 30and/ortheUMWInternational,and agents of both acting on their behalf.Respondents'jointanswer admits that those fourindividuals have been field representatives as alleged inthe complaint.Counsel for the General Counsel placed in evidencecertified copies of the annual reports for the year endedDecember 31, 1965,ofDistrict 30 and of the UMWInternational filed with the Office of Labor-Managementand Welfare-Pension Reports.10 The UMW International'sreport states that it covers the financial transactions of theUMW International and of all its districts.Both reportsinclude on "Schedule 9-Disbursements to Employees"payments of salaries and expenses to Castle, Davis, andHobbs, and two other individuals,each designated as"representative"on the District 30 report and as "districtrepresentative"on the UMW International's report. TheUMW International's report states for each of the fivepersons so listed the identical amounts for salary andexpenses stated for him on the District 30 report,and it isinferred that the two reports duplicate each other withrespecttothedisbursements to the five fieldrepresentatives listed.Four of the salaries listed are inexcess of$10,000;the fifth is in excess of$8,000. Theexpenses range from about$2,800 to $3,800. The UMWInternational'sreportalsoshows, on "Schedule 8-Disbursements to Officers,"payments of salary andexpenses to C. Edward Beane as a member of the UMWInternational Executive Board,and to Matt Combs asdistrict secretary-treasurer. Schedule 8 on District 30'sreport lists Beane as president and Combs as secretary-treasurer but shows no disbursements to either. TheDistrict 30 report was signed by W. A. Boyle and JohnOwens, president and treasurer,respectively,of the UMWInternational,and by Beane and Combs as trustees. Itincludes a sheet entitled"Information and SignatureSheet for Financial Report of Labor Organization underTrusteeship,"which includes the following printedmatter:Section 301 requires that,during the continuance of atrusteeship,thelabororganizationwhichhasassumed trusteeship over a subordinate labororganization shall file the annual financial report onbehalf of the subordinate labor organization. Aterminal financial report must also be filed after thetermination of a trusteeship.The use of Form LM-2 isrequired for the annual financial and terminalfinancialreportsof labor organizations undertrusteeship....The financial report for a labororganization under trusteeship must be signed by the"On cross-examinationHovatter stated, in response tocounsel's leading question,that he had seen "this sign" daily fromMarch 31 up to May 10.However,thewitness apparentlyconfused the Auxier sign with the sign at Lick Branch, aboutwhich he had testified a moment before" Sturgill was one of the men named as defendants in theinjunction proceeding brought in the Circuit Court of FloydCounty.10Forms LM-2, G.C Exhs 13 and 14.The District 30 report wasfiled with the Department of Labor on April 8,1966.The UMWInternational's report was executed on April 15,1966 Pursuant tothe Trial Examiner's order at the hearing,certified copies of thetwo reports were substituted for the uncertified copies received inevidence at the hearing 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresident and treasurer...of the organization whichhas assumed trusteeship as wellas bythe trustees ofthe subordinate labor organization.Under Section 301(e) of the Labor ManagementReporting and DisclosureAct of 1959,each individualrequired to sign this report is personally responsiblefor the filing of such report and for any statementtherein which he knows to be false.*****Each of the undersigned, trustees of the above labororganization declares, under the applicable penaltiesof law, that all information contained in the attachedfinancial report (LM-2) ... has been examined by himand is to the best of his knowledge and belief, true,correct and complete.The UMW International's constitution"contained thefollowing provisions:"under the direction of the International President or theInternationalExecutiveBoard...."The constitutioncontained no reference to "representatives"or "fieldrepresentatives."One witness testified that he had beeninformedthatindividualsidentifiedasfieldrepresentatives were "organizers." The recordcontains noexplicitevidenceoffieldrepresentatives'duties,functions,orauthorityorof the manner of theirappointment.D. Concluding Findings1.Responsibility of the RespondentsThe Labor-Management Reporting and Disclosure Actof 195914 contains the following provisions:§ 402.For purposes of this chapter-***ARTICLE IIIJURISDICTIONSection 1.The International Union shall becomposed of workers eligible for membership in theUnited Mine Workers of America, and may be dividedintoDistricts, Sub-Districts and Local Unions. TheInternationalUnion shall have supremelegislative,executive and judicial authority over all members andsubordinate branches,and shall be the ultimatetribunal towhichallmatters of importance to thewelfare of the membership and subordinate branchesshallbereferredforadjustment.BetweenInternational Conventions the supreme executive andjudicial powers of the International Union shall bevested in its Executive officers and Executive Boardin accordance with and subject to the provisions ofthis Constitution.Sec. 2. All Districts, Sub-Districts and Local Unionsmust be chartered by, and shall be under thejurisdictionof and subject to the laws of theInternational Union and rulings of the InternationalExecutive Board. Charters of Districts, Sub-DistrictsandLocalUnionsmay be revoked by theInternationalPresident, who shall have authority tocreate a provisional government for the subordinatebranch whose charter has been revoked. This actionof the International President shall be subject toreview by the International Executive Board uponappeal by any officers deposed or any membersaffected thereby. Until such review is had and unlesssaid order of revocation is set aside, all members,officers, and branches within the territory affected bythe order of revocation shall respect and conform tosaid order. An appeal may be had from the decision ofthe Executive Board upon such order of revocation, tothe next International Convention.The constitution provided 12 that the UMWInternationalpresident might appoint "such organizers,field and officeworkers" as might "be necessary to conduct the affairs ofthe International Union"; and it further provided13 that"Organizers' Commissions were to be signed by theInternational President and attested by the InternationalSecretary-Treasurer" and that organizers were to work" G C Exit 151dArticle IX, section 5*(h)"Trusteeship"meansanyreceivership,trusteeship,or other method of supervision or controlwhereby a labor organization suspends the autonomyotherwise available to a subordinatebodyunder itsconstitution or bylaws.***§ 461.(a)Every labor organization which has or assumestrusteeship over any subordinate labor organizationshall file with the Secretary within thirty days afterSeptember 14, 1959 or the imposition of any suchtrusteeship, and semiannually thereafter, a report,signed by its president and treasurer....as well asbythetrusteesofsuchsubordinatelabororganization,containingthe followinginformation.... During the continuance of a trusteeship the labororganization which has assumed trusteeship over asubordinate labor organization shall file on behalf ofthesubordinate labor organization the annualfinancial report required by section 431(b) of this titlesigned by the president and treasurer . . . of the labororganization which has assumed such trusteeship andthe trustees of the subordinate labor organization.*****§ 462.Trusteeships shall be established and administeredby a labor organization over a subordinate body onlyin accordance with the constitution and bylaws of theorganization which has assumed trusteeship over thesubordinatebody ....The action of the UMWInternationaland of District 30in filing the annual financial report of District 30 as thereportofa"labor organization under trusteeship"constitutes an admissionby bothRespondents that such atrusteeship was in existence at the end of 1965. In theabsence of evidence to the contrary it is presumed thatsuch trusteeship continued at least up to the date of thehearing.The onlyprovisionintheUMWInternational'sconstitution for a "method of supervision or controlwhereby ...." the UMW International was empowered tosuspend "the autonomy otherwise available to ...."District 30 is article III, section 2, with respect to"provisionalism," quoted above in section III, C, of this'1Article XVII14 29 U S C A §§ 402(h), 461(a), and 462, 73 Stat 519 DISTRICT 30, UMW569Decision.15Itisfound, therefore, that the UMWInternational's president has revoked District 30's charterand that its present government was created by him asprovided in article III, section 2 of the constitution.It is significant that Akers, Castle, Davis, and Hobbs, allof whom participated fully in the activities at issue in thiscase, are paid field representatives not only of District 30but also of the UMW International. It is also significantthat District 30's principal officers, namely its presidentand secretary-treasurer, are paid solely by the UMWInternational. In view of this fact, and of the further factthat as trustees they have been appointed by the UMWInternational,it isreasonable to assume, and it is found,that they were made president and secretary-treasurer bythe UMW International.It isfound that the UMW International exercises suchcontrol over the policies and operations of District 30 thatitshares with District 30 responsibility for the latter'sactivities.16Starting onMarch 31 Respondents' agents, Akers,Castle, Davis, and Hobbs, were frequently with the groupsof men stationed at the Auxier tipple, across the Auxierbridge on Route 23, and at the entrance to Lick Branchmine.They were aware that the UMWA sign was alwayson display at the last location and they witnessed andparticipated in many of the activities of the pickets at allthree places. Castle accompanied the 100 men who visitedtheHager Hill tipple on April 6 and acted as theirspokesman, and there are several other instances wherethe testimony establishes that the field representatives,especiallyCastle and Hobbs, acted as leaders andspokesmen for the men. The record contains noexplanationoftheprolongedpresenceof thesesubstantiallypaid employees of Respondents at thepicketed areas or of their active participation in the eventsthat occurred other than that they were present in theirofficial capacity as agents of Respondents. It isfound thattheir actions andstatementswere actions and statementsof Respondents. 17 Except for Hobbs' order to return thepinch bar to Mahan, described above, which, significantly,was promptly complied with, there was no instance whereany of the four field representatives in any way repudiatedor attempted to restrain any action of the pickets.Moreover, they all themselves engaged in violence orthreats of violence.It is,accordingly, found that thepresence and all the activities of the groups of men at theAuxier tipple, across the Auxier bridge, at the Lick Branchmine entrance, and at the Hager Hill tipple were instigatedby Respondents or, if not so instigated, were ratified andadopted by Respondents.2.The alleged picketingFrom April 4 to May 10 Respondents'agentsand groupsof men were regularly stationed near the entrance to theLick Branch mine, where they confronted Terry Elkhornemployees and attempted to persuade them to join theUnited Mine Workers of America. From April 6 on a largesign wasalways present identifying them as "UMW of Apickets." It has been established that such activity, evenwithout ambulatory patrolling,constitutespicketing withinthe meaning of Section 8(b)(7) of the Act.18The activities at the Auxier tipple, where no picket signwas displayed excepton a singleday, raise the question ofwhether the presence of a sign or some equivalent deviceis anessential ingredient of picketing within themeaningof Section 8(b)(7). The scope of the word "picket" as usedin the 1959 amendments to the Act is not delineated in theAct.19 By using the word "picket" in Section 8(b)(7), asopposed to more general language, suchas is used insubparagraphs (i) and (ii) of Section 8(b)(4), and byreferring to "publicity other than picketing" in the secondprovisotoSection 8(b)(4)Congress seems to haveindicated that it regarded "picketing" as a "specific kindof publicity, focusing, it would seem, on the form ratherthan the result of such publicity. 1120 Thus, SenatorGoldwater, one of the Senate floor managers of the billprovidingfortheamendments, stated during thedebates:21Our liberal friends argue that the union needs thepicket line .... [in] order toorganizethe sweatshopor the shop of the substandard employer. The answeris obvious: The employees of an employer of that typecan be organized quickly and easily by the traditionalmethod of handbills, meetings, and homevisits.Picket as applied to laborrelationsapparently derives,by extention, from the military term '22 although itconnotes a hostile rather than a friendly attitude towardsthe place picketed. It is true that it now conjures up theimage of men withsigns,and members of Congress sovisualized itduring the debates.23However,what15A trusteeship may not be established over a subordinatebranch of a labor organization unless the constitution or bylaws oftheparentorganizationmakes provision thereforUnitedBrotherhood of Carpenters and Joiners v Brown,343 F 2d 872,881,Flight Engineers International Association, AFL-CIO, CALChapter v Continental Airlines, Inc ,297 F 2d 397, 402 (C A 9),cert. denied 369 U S. 871isInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, AFL-CIO (E G Delia &SonsConstruction Corp),117 NLRB 14011'DistinguishLocalUnions Nos8505, 8915,5899, 7788and8161, District 30, United Mine Workers of America (Harold FuelCompany, Inc),146 NLRB 652, 658, where no picket signs wereused and where union officials expressly announced that theywere acting as individuals, and not in their official capacity"N L R B v Local 182, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America(Woodward Motors),314 F 2d 53, 57, enfg. 135 NLRB 851,distinguishN L R B v United Furniture Workers of America(Jamestown Sterling Corp),337 F.2d 936 (C A.2), remanding 146NLRB 47414See Serviceand Maintenance Employees Union, Local399,AFL-CIO (The William J Burns International Detective Agency,Inc),136 NLRB 431, 43620 See Duffy,Picketing byanUncertified Union The NewSection8(b)(7),69 Yale L J 1393, 1395-98 (1960), see alsoWilliamJ Burns International DetectiveAgency,Inc , supra,437, 442, fn12, andN L.R B v United Furniture Workers of America,supra21 105 Cong Rec 5969 (daily ed April 24, 1959), II Leg Hist.(LMRDA),1192(1)22 See Webster's New International Dictionary, first edition,1933, definition 423 See, for example, the following remarks of prominentproponents and opponents of the amendments reported in 105Cong Rec5971, April 24,1959 (I1 Leg Hist. (LMRDA), 1194)MRMCCLELLAN .. In addition, the merchant'scustomers would be embarrassed .They would see thepicket signMR. DIRKSENthe pickets show up at the customers'plant in St Louis. We spend the day discussing what shallappear on the signs. .16398, Sept 3,1959 (II Leg Hist 1427)MRMORSE. .Certainly,Mr President, publicknowledge of labor practices on the part of an employer, asdisclosed by picket signs, sometimes proves to be veryembarrassing to the employer14193, August 11, 1959 (II Leg. Hist 1566)MR. SHELLEYThey want to tell me I cannot carry asign in front of a department store saying.. 570DECISIONSOF NATIONALLABOR RELATIONS BOARDCongressaimed at inSection 8(b)(7) wasthe utilization,with anorganizational or recognitionalobject, of a type oforganized activity whichappealsfor action and which doesso independently of any message conveyed concerning thedispute.24The fact that suchan appeal isusually broughthome through the use ofsignsdoes not mean thatCongress intended so to delimit the unfair labor practicedescribed in Section 8(b)(7).It is unnecessary to meet the question of whether thepresence at the Auxier tipple of a number of menappropriate for mere organizing and not displaying signs orother devices proclaiming their identity or purpose wouldbe an activity aimed at in Section 8(b)(7). The presence at aplace of employment of Respondents' field representativesand groups of men all out of proportion to a purposelimited to organizing, their remaining on watch while workwas carried on, and their reappearance wheneveroperations were attempted after a shutdown were plainlycalculated to make an appeal of the type described abovefor action against Mahan. As these activities were fairlywithin the general concept of the word "picketing" andwere of such a nature as to appeal for action independentlyof anymessage asto the dispute, it is found that theyconstituted picketing of Mahan within the meaning ofSection 8(b)(7) of the Act.25Neither the U1vIW International nor District 30 wascurrently certified as the representative of Terry Elkhorn'snor Mahan's employees at the time of the picketing; andRespondents conceded that no petition had been filedunder Section 9(c).The picketing at the Lick Branch mine entrance wasconducted every workday for more than 30 days, thusplainly exceeding the "reasonable period of time" allowedby Section 8(b)(7)(C) for picketing to be conducted withouta petition being filed.With respect to the Auxier tipple the evidenceestablishes that picketing took place at least on March 31,April 4, 6, and 7, and on May 3, 4, 5, 6, and 16,26 and thatthe tipple was shut down on the intervening workdaysbecause of such picketing. The evidence furtherestablishes that all the picketing was in furtherance of asingle,uninterruptedcampaign by Respondents toorganize the employees of Terry Elkhorn and of Mahanand that, while the pickets may have withdrawn when thetipple was shut down, they always reappeared promptlyupon resumption of operations. It is found thatRespondents conducted picketing of Mahan for a period ofmore than 30 days without a petition under Section 9(c)being filed.273.The object of the picketingOn the basis of uncontradicted evidence so ample and24 BuildingServiceEmployeesInternationalUnion,Local 262v. Gazzman, 339 U S. 532, 537, where the Court said:picketing is more thanspeech andestablishes a locus inquothat has far more potentialfor inducing action ornonaction than the messagethe pickets convey25 In view of the facts already found, no finding need be madeas to whether the activity of the groups on Route 23 across theAuxier bridge, which was half a mile fromthe tipple and was themeans of accessfrom Route 23to the entireAuxier community,constitutedpicketing of Mahan, seeAlden Press, Inc. (ChicagoTypographical Union No. 16),151 NLRB 1666, or whether thevisit by Castleand a large group of mento the Hager Hill tippleconstituted picketingof Terry Elkhorn.21 The incidents on May 17, when women and children blockedthe tipple, would not affect this aspect of thecase and it isunnecessary to decide whether they constituted picketing by, orcaused by, Respondentsclear as to require no discussion it is found that thepicketing of both Terry Elkhorn and of Mahan had anobject of forcing or requiring their respective employees toaccept and select District 30 and the UMW Internationalas their collective-bargaining representative.The complaint alleges that the picketing of both TerryElkhorn and of Mahan also, or in the alternative, had anobject of forcing or requiring them to recognize andbargain with Respondents or one of them. Apart from theobvious fact that organizational picketing normally has asanultimatepurposebargainingandacollectiveagreement, the only evidence offered by the GeneralCounsel tending to prove that the picketing had arecognitional object was Akers' statement to Wright onApril 4 that if coal was to be dumped at the tipple it was tobe union coal, Newberry's remark to Hovatter, "By Godwe're going to force you to sign a union contract one way oranother," and Davis' remark to Mahan asking him why he"wasn't a good fellow and go ahead and sign a United MineWorkers contract." Newberry was not proved to be anagent of District 30 or the UMW International except,possibly, to sign up members. Notwithstanding hiszealousness on the picket line, his statement to Hovatter isnot sufficient to establish a recognitional object of thepicketing on the part of Respondents. While Akers andDavis were agents of Respondents, their statements wereisolatedand contrast sharply with the plenitude ofevidenceestablishingRespondents'unconcealedorganizationalobject.NoreasonappearswhyRespondents, if they were picketing with an object offorcing Terry Elkhorn or Mahan to recognize them, wouldfail to make that fact clear to those employers. In thisconnection it is noted that Akers' statement was made toWright, who was not a picketed employer and who, in fact,was asked to join the Union. It is found that the GeneralCounsel has failed to prove that Respondents' picketinghad a recognitional object.It is found that by its picketing of Terry Elkhorn andMahan under the circumstances and with the objectdescribed in the foregoing findings, and by causing suchpicketing,Respondents, and each of them, engaged inunfair labor practices in violation of Section 8(b)(7)(C) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondents set forth above in sectionIII, occurring in connection with the operations of TerryElkhorn and of Mahan described above in section I, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead2' SeeButchers'Union,Local No 120, Meat Cutters (MonizPortuguese Sausage Factory),160 NLRB 1465 It may be notedthat in view of the extensive violence, including the blocking ofingress and egress, which accompanied the picketing at the tippleand which occurred in the presence of Mahan's employees, and ofthe acts of violence which occurred elsewhere but must havecome to the attention of his employees, a fair election underSection 9(c) could not have been conducted among them In viewof this impossibility the picketing would have been conducted formore than a reasonable period even if the period of picketing wereto be computed on the basis of days of actual picketing SeeDistrict65,Retail,Wholesale& DepartmentStoreUnion,AFL-CIO (Eastern Camera & Photo Corp),141NLRB 991,999-1000, see alsoCuneo v United Shoe Workers of America,AFL-CIO, Joint Council No 13 (Q TShoeMfg Co), 181 F Supp324,326 DISTRICT 30, UMW571to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYAs it has been found that Respondents have engaged incertain unfair labor practices, it is recommended that theBoard issue the Recommended Order set forth belowrequiring Respondents to cease and desist from said unfairlabor practices and to take certain affirmative actionwhich will effectuate the policies of the Act.28Upon the basis of the foregoing findings of fact and ofthe entire record in this case, the Trial Examiner makesthe following:CONCLUSIONS OF LAW1.TerryElkhorn MiningCompany,Inc., is engaged incommerce within the meaning of Section 2(6) and(7) of theAct and is,and at all times material has been, anemployer within the meaning of Section2(2) of the Act.2.Marshall Mahan,doing business under the name ofMahanCoal Company, is engaged in commerce within themeaning of Section 2(6) and(7) of the Act andis, and at alltimes material has been,an employer within the meaningof Section2(2) of the Act.3.United MineWorkers ofAmerica and District 30,United Mine Workers of America, are, and at all timesmaterial have been,each a labor organization within themeaning of Section2(5) of the Act.4.Neitherthe UMW International nor District 30 is, oratanymaterial time has been,certifiedas therepresentative of any employeesof Terry Elkhorn or ofMahan within the meaning of Section8(b)(7) of the Act.5.Respondents UMW International and District 30, bypicketingTerryElkhorn and Mahan,and by causing saidemployers to be picketed,with an object of forcing orrequiring their respective employees to accept or selectsuch labor organization,or one of them, as their collective-bargaining representative,no petition under Section 9(c) ofthe Act havingbeen filed within a reasonable time fromthe commencement of such picketing,have engaged inunfair labor practices within the meaning of Section8(b)(7)(C) of the Act.6.The aforesaidunfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.7.Respondents UMW International and District 30have not picketedTerry Elkhornor Mahan with an objectof forcingor requiring said employers or either of them torecognize or bargain with Respondents or either of them asthe representative of their respective employees within themeaning of Section 8(b)(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,and pursuant to Section 10(c) of the National LaborRelationsAct, as amended, it is hereby ordered thatRespondents, United Mine Workers of America, andDistrict 30, United Mine Workers of America, and each ofthem,and their respective officers, agents, andrepresentatives, shall:1.Cease and desist from picketing, or causing to bepicketed,TerryElkhornMining Company, Inc., orMarshall Mahan doing business as Mahan Coal Company,where an object thereof is to force or require employees ofsaid employers to accept or select the Respondents, oreither of them, or any other labor organization, as theircollective-bargaining representative, in circumstancesviolative of Section 8(b)(7)(C) of the Act.2.Take the following affirmative action which, it isfound, will effectuate the policies of the Act:(a)Post at the business offices and meeting places, ifany, of United Mine Workers of America located withinthe territorial jurisdiction of District 30, and in all businessoffices andmeetingplaces of District 30 copies of theattached notice marked "Appendix."29 Copies of saidnotice, to be furnished by the Regional Director forRegion 9,afterbeingdulysignedby an officialrepresentative of each Respondent, shall, be posted bysaid Respondents immediately upon receipt thereof andbe maintained by them for 60 consecutive days thereafter,in conspicuous places, including all places where noticestomembers of District 30 are customarily posted.Reasonable steps shall be taken by the Respondents toensure that said notices are not altered, defaced, orcovered by any othermaterial.(b)Furnish to the Regional Director for Region 9 signedcopies of said notices for posting by Terry Elkhorn MiningCompany, Inc., and by Marshall Mahan doingbusiness asMahan Coal Company, if willing, in places where noticesto their respective employees are customarily posted.Copies of said notice, to be furnished by the RegionalDirector, after being signed by official representatives oftheRespondents, shall, be forthwith returned to theRegional Director for disposition by him.(c)Notify the Regional Director for Region 9, in writing,within 20 days from the date of the receipt of this Decisionand Recommended Order, what steps Respondents havetaken to comply herewith.30Z"The Trial Examiner does not interpretthe Floyd CountyCircuit Court's order datedApril 5, 1966,as authorizing picketingwhich would conflict with this RecommendedOrder The April 5order was a modification of the original restraining order issuedApril 1,1966, apparently on the basis of mass picketing andviolenceAs such, and inview of thewell-established state of thelaw with respect to preemption-seeSan Diego Building TradesCounsel vGarmon,359 U S 236,Joseph Garner and A JosephGarner, tin Central Storageand Transfer CompanyvTeamsters,Chauffeurs,and Helpers,LocalUnionNo 776,346 U S 485-theorder must be read as merely limiting the reachof the April 1order,and not as an affirmative authorization of picketing with anorganizational objectd1 In the event that this Recommended Order is adopted by theBoard,the words "a Decision and Order"shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board'sOrder is enforced bya decree of a United States Court of Appeals,the words "a Decreeof the United StatesCourt of AppealsEnforcing an Order" shallbe substituted for the words"a Decision and Order "91 In the event that this RecommendedOrder is adopted by theBoard, this provision shall be modified to read"Notify theRegional Director for Region 9, in writing,within 10 days from thedate of thisOrder,what steps Respondent has taken to complyherewith "APPENDIXNOTICE TO ALLMEMBERS OFUNITED MINE WORKERS OFAMERICA AND OF DISTRICT 30, UNITED MINEWORKERSOF AMERICAPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board, and inorder to effectuate the policies of the National Labor 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Act, as amended, we hereby notify you that:WE WILL NOT picket, or cause to be picketed, TerryElkhorn Mining Company, Inc., or Marshall Mahandoing business as Mahan Coal Company, where anobject thereof is forcing or requiring employees ofsaid employers to accept or select us or any otherlabororganizationas their collective-bargainingrepresentative, in circumstances violative of Section8(b)(7)(C) of the Act.UNITED MINE WORKERS OFAMERICA(LaborOrganization)DatedBy(Representative)(Title)DISTRICT 30, UNITED MINEWORKERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 2407Federal Office Building, 550 Main Street, Cincinnati, Ohio45202, Telephone 684-3663.PascoeSteelCorporationandUnitedSteelworkers of America,AFL-CIO. Case10-CA-6519.March 23,1967DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND ZAGORIAOn September 28, 1966, Trial Examiner Morton D.Friedman issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take - certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondentfiled exceptions to the Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.'Azalea Meats, Inc ,159 NLRB 585, next to last paragraph ofpart III, D, of the Trial Examiner's DecisionThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent consistent with ourdecision herein.The complaint herein alleged, and the GeneralCounsel argued before the Trial Examiner, thatRespondent's discharge of employees Dowdney andEarnest for allegedly threatening a fellow employeewas a pretext to cloak a discharge for union activity.The Trial Examiner stated that, although the factscreated a suspicion, he was of the view that theGeneral Counsel had not established that Dowdneyand Earnest were discharged because of their unionsympathies or activities in violation of Section8(a)(3).The Respondent's knowledge of the enthusiasticsupport which these employees gave to the Union isclear. Lee's questioning of, and threats to, them waspersistent and constituted continued violations ofthe Act which are without dispute attributable to theRespondent. And, Lee was deeply involved in thereports of the alleged employee misconduct and thesubsequent discharge of the two. Lee was, in fact,present when they were told they were terminated,instructed them to punch out, and refused to permitEarnest to discuss the situation with Murner. Underallthe circumstances, it is apparent that Lee'santiunion bias carried over and played a part in hisactivities in the discharges of Dowdney and Earnest,and such bias was also attributable to theRespondent. In this situation, it is immaterial thatLee may have threatened and interrogated theemployees in direct disregard of Respondent's priorinstructions.'Rather, in view of Lee's unlawfulconduct, the timing of the discharges shortly afterthe unlawful interrogation and threats, Respondent'sfailure to secure their version of the alleged incidentfrom Dowdney and Earnest, and the precipitatedischarge of two competent and efficient welders,although this was a category in which satisfactoryemployeeswere in short supply, without evengranting Earnest's request to discuss the matter withhighermanagement, we are persuaded that theGeneralCounselhasestablishedthattheRespondent dischargedDowdney and Earnestbecause they were ardent union supporters ratherthan because of their alleged threats to employeeMurner concerning the effects of a picket line if theUnion were selected and a strike ever occurred.2Accordingly, we find that the record establishes thatISeeAzalea Meats, supra,TXD re Edward Chandler.163 NLRB No. 70